In an action to recover damages for breach of an employment contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated February 13, 1991, which denied her motion to renew a motion by the defendants to dismiss the plaintiff’s complaint, and imposed a sanction of $1,000 upon the plaintiff’s attorney for making the motion.
Ordered that the order is modified, on the law, by deleting therefrom the provision imposing a $1,000 sanction upon the plaintiff’s attorney; as so modified, the order is affirmed, without costs or disbursements.
While the plaintiff’s motion to renew lacked merit because the newly acquired document upon which the plaintiff relied did not alter the employment relationship, the motion was not frivolous. Thus, the imposition of a sanction against the plaintiff’s attorney was improper. Bracken, J. P., Rosenblatt, Miller and O’Brien, JJ., concur.